Case 2:20-cv-00630-JMS-DLP Document 61-4 Filed 01/15/21 Page 1 of 3 PageID #: 1169




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

  ________________________________________________
                                                         )
  PATRICK R. SMITH and BRANDON S.                        )
  HOLM, individually and on behalf of all others similarly
                                                         )
  situated,                                              )
                                                         )
          Plaintiffs,                                    )
                                                         )
  v.                                                     )            No. 2:20-cv-630-JMS-DLP
                                                         )
  JEFFREY A. ROSEN, in his official capacity as the      )
  Acting Attorney General of the United States; MICHAEL )
  CARVAJAL, in his official capacity as the Director     )
  of the Federal Bureau of Prisons; and T. J. WATSON, in )
  his official capacity as Complex Warden for the Terre  )
  Haute Federal Correctional Complex,                    )
                                                         )
          Defendants.                                    )
  ________________________________________________)



       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO SHOW CAUSE

           This matter is before the Court on Patrick R. Smith and Brandon S. Holm (“Plaintiffs”)

  motion for Defendants to show cause why they should not be held in contempt for violating this

  Court’s Order of January 7, 2021 (Dkt. 56) (“Order”), for the execution of Mr. Dustin Higgs on

  January 15, 2021 to be enjoined pending a ruling by the Court on the show-cause motion, and/or

  for other relief. For good cause shown, the motion is GRANTED.

           It is hereby ORDERED that (1) Defendants shall show cause why they should not be held

  in contempt for violating this Court’s Order to enforce mask requirements for all personnel

  participating in executions held this week at FCC Terre Haute; (2) Defendants are enjoined from

  proceeding with the execution of Dustin Higgs or any other individuals at FCC Terre Haute

  pending a ruling by the Court on the show-cause motion; and (3) Defendants are enjoined from




  151044064.1
Case 2:20-cv-00630-JMS-DLP Document 61-4 Filed 01/15/21 Page 2 of 3 PageID #: 1170




  allowing the two executioners described in the Declaration of William Breeden from

  participating in any additional executions pending further order of the Court.

           SO ORDERED:



           Dated: January 15, 2021


                                                       ____________________________________
                                                       Hon. Jane Magnus-Stinson, Chief Judge
                                                       United States District Court
                                                       Southern District of Indiana




                                                 -2-
  151044064.1
Case 2:20-cv-00630-JMS-DLP Document 61-4 Filed 01/15/21 Page 3 of 3 PageID #: 1171




  Distribution:
  Robert A. Burgoyne
  PERKINS COIE LLP
  rburgoyne@perkinscoie.com

  Caroline M Mew
  PERKINS COIE LLP
  cmew@perkinscoie.com

  Sarah Howland
  PERKINS COIE LLP
  showland@perkinscoie.com

  John R. Maley
  BARNES & THORNBURG, LLP
  jmaley@btlaw.com

  Lisa A. Olson
  U.S. DEPARTMENT OF JUSTICE
  Lisa.olson@usdoj.gov

  Jordan L. Von Bokern
  U.S. DEPARTMENT OF JUSTICE
  Jordan.l.von.bokern2@usdoj.gov

  Shelese M. Woods
  UNITED STATES ATTORNEY’S OFFICE
  Shelese.woods@usdoj.gov




                                       -3-
  150940357.1
